IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00399-CR

SHERNON COLEMAN,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2011-10-C2


                          MEMORANDUM OPINION


      Shernon Coleman was convicted of the offense of possession of a prohibited

substance in a correctional facility and was sentenced to fifteen years in prison based on

an enhancement allegation. TEX. PEN. CODE ANN. § 38.11 (West 2011). Coleman’s sole

issue complains that the evidence was insufficient for the trial court to have assessed

attorney’s and investigator’s fees in the judgment. The State agrees that the evidence

was insufficient in this regard. The trial court determined that Coleman was indigent

during the proceedings and no evidence was presented of any change in that status. In
accordance with the opinion of the Court of Criminal Appeals in Mayer v. State, 309
S.W.3d 552, 557 (Tex. Crim. App. 2010), we agree that the evidence was insufficient and

the judgment should be modified to delete these assessments. Coleman’s sole issue is

sustained.

Conclusion

       We find that the trial court erred by assessing attorney’s fees and investigator’s

fees and modify the judgment by deleting the award of attorney’s fees and

investigator’s fees. As modified, the judgment of conviction is affirmed.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Modified, and as Modified, Affirmed
Opinion delivered and filed June 6, 2012
Do not publish
[CR25]




Coleman v. State                                                                   Page 2